Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/05/2021 has been entered. Claims 1-21 and 23 remain pending in the application. 

Allowable Subject Matter
Claims 1-21 and 23 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 15, and 23 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination computer-implemented methods and a parallel processing computing system for personalized assessment of patients with acute coronary syndrome (ACS), as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a computer-implemented method for personalized assessment of patients with acute coronary syndrome (ACS), the method comprising: extracting patient-specific coronary geometry data from one or more medical images of a patient; extracting a plurality of features of a patient-specific coronary arterial tree based on the patient- specific coronary geometry data, wherein the patient-specific coronary arterial tree is generated by estimating a total coronary resistance index (TCRIACS) value of each artery of the patient-specific coronary arterial tree; wherein each TCRIACS is a function of a distance between a myocardial bed of each artery of the patient-specific coronary arterial tree and a myocardial area affected by the ACS; extracting a 
Prior art fails to anticipate and/or render obvious, either solely or in combination, computer-implemented method for personalized assessment of patients with acute coronary syndrome (ACS), the method comprising: extracting patient-specific coronary geometry data from a plurality of medical images; extracting geometric features of a patient-specific vessel tree based on the patient-specific coronary geometry data; training a first machine learning model on a database of synthetic coronary arterial trees; wherein the database of synthetic coronary arterial trees representative of ACS conditions are generated by estimating a total coronary resistance index (TCRIACS) value of each artery of each synthetic coronary arterial tree; wherein each TCRIACS is a function of a distance between a myocardial bed of each artery of each synthetic coronary arterial tree and a myocardial area affected by the ACS; using the first machine learning model to determine one or more patient-specific hemodynamic measures of interest under stable conditions based on the patient-specific vessel tree; extracting a plurality of ACS-related features from additional patient measurement data including blood biomarkers acquired at different time points and contrast propagation information; and using a second machine learning model to refine the one or more patient-specific hemodynamic measures of interest based on the plurality of ACS-related features, as recited in claim 15.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 

Claims 2-14 and 16-21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793